IN THE UNITED STATES DISTRICT COURT
FOR THE SOUTHERN DISTRICT OF OHIO
WESTERN DIVISION AT DAYTON

WILLIAM HARRIS,
Plaintiff, Case No.: 3:17-cv-361
VS.
COMMISSIONER OF SOCIAL SECURITY, District Judge Walter H. Rice
Magistrate Judge Michael J. Newman
Defendant.

 

ORDER: (1) APPROVING THE PARTIES’ JOINT STIPULATION FOR AN AWARD
OF ATTORNEY’S FEES UNDER THE EQUAL ACCESS TO JUSTICE ACT (“EAJA”)
(DOC. 20); AND (2) AWARDING PLAINTIFF $4,682.50 IN EAJA FEES

 

This Social Security disability benefits appeal is before the Court on the parties’ joint
stipulation in which they agree that Plaintiff should be awarded attorney’s fees under the Equal
Access to Justice Act (“EAJA”), 28 U.S.C. § 2412, in the amount of $4,682.50. Doc. 20. Based
upon the parties’ stipulation in which they present no dispute that all requirements are met for the
reasonable award of EAJA fees, the Court: (1) APPROVES the parties’ joint stipulation (doc. 20);
and (2) GRANTS Plaintiff EAJA fees in the amount of $4,682.50. As no further matters remain
pending for review, this case remains TERMINATED upon the Court’s docket.

IT IS SO ORDERED.

Date: @-—(i -!9 a

Walter H. Rice
United States District Judge
